              Case 1:20-cv-03965-AJN Document 9 Filed 07/28/20 Page 1 of 2

                                                                                   Seyfarth Shaw LLP
                                                                                     620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                      T (212) 218-5500

                                                  7/28/2020                           F (212) 218-5526

                                                                                ssverdlov@seyfarth.com
                                                                                      T (212) 218-5547

                                                                                     www.seyfarth.com


July 22, 2020

VIA ECF

Hon. Alison J. Nathan
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Courtroom 906
New York, NY 10007

Re:     Williams v. L’Oreal USA, Inc.,
        Civil Action No.: 1:20-cv-03965-AJN (S.D.N.Y.)

Dear Judge Nathan:

         This firm represents Defendant L’Oreal USA, Inc. (“Defendant”) in the above-referenced
matter. We write, with the consent of Plaintiff Pamela Williams (“Plaintiff”), to respectfully request SO
a thirty (30) day extension of time for Defendant to respond to the Complaint, up to and including
August 26, 2020. This is the first request for an extension of this deadline.
                                                                                                       ORDERED.

       By way of background, Plaintiff commenced this action on or about May 22, 2020. (ECF
No. 1.) On May 27, 2020, Defendant executed a waiver of service pursuant to Fed. R. Civ. P. 4.
(ECF No. 5.) Accordingly, Defendant’s responsive pleading deadline is presently July 27, 2020.

         Defendant respectfully requests that its responsive pleading deadline be extended by
thirty (30) days to provide additional time to both continue investigating the allegations in the
Complaint, and consider a non-litigated resolution of this action with Plaintiff.

        We respectfully submit this request in good faith and not to cause undue delay. The
granting of this application will not impact any other scheduled deadlines, including the Initial
Pretrial Conference scheduled for October 16, 2020. We thank the Court for its time and attention
to this matter.

Respectfully submitted,                               SO ORDERED.        7/28/20
SEYFARTH SHAW LLP


/s/ Samuel Sverdlov
                                                      Alison J. Nathan, U.S.D.J.
Samuel Sverdlov



64949821v.1
              Case 1:20-cv-03965-AJN Document 9 Filed 07/28/20 Page 2 of 2
                                                                Hon. Alison J. Nathan
                                                                        July 22, 2020
                                                                               Page 2


cc:     All counsel of record (via ECF)




64949821v.1
